Exhibit 10.1

DEMANDWARE, INC.

5 Wall Street

Burlington, MA 01803

August 16, 2011

Sheila M. Flaherty

177 Beacon Street, Unit 4

Boston, MA 02116

Re: Change in Control / Severance Agreement

Dear Sheila:

This Letter Agreement (the “Letter”) sets forth the terms of your employment
with Demandware, Inc. (the “Company”). Reference is made to the letter regarding
acceleration of vesting between you and the Company dated April 4, 2011 and your
offer letter dated January 28, 2011 and to any prior agreement, written or oral,
regarding your employment with the Company (collectively, the “Prior
Agreements”). Upon your execution of this Letter, this Letter amends and
restates the Prior Agreements in their entirety and the Prior Agreements shall
no longer be of any force or effect.

1. You will continue to be employed to serve on a full-time basis as Vice
President and General Counsel of the Company. You will continue to report to the
President and Chief Executive Officer and continue to have such duties and
responsibilities as are customary for such position and as are otherwise
assigned to you by the President and Chief Executive Officer from time to time.

2. Your salary from the date hereof will be $18,333.33 per month ($220,000 on an
annualized basis), subject to tax and other withholdings as required by law.
Such salary may be adjusted from time to time in accordance with normal business
practice and in the sole discretion of the Company.

3. You will be eligible for an annual bonus of up to $50,000, as determined by
the Board in its sole discretion and in future years as determined by the Board
in its sole discretion. For the year ending December 31, 2011, you will be
guaranteed to receive at least $25,000 of your eligible bonus for the year
payable no later than March 15, 2012. You may participate in any and all other
bonus and benefit programs that the Company establishes and makes available to
its employees from time to time, provided you are eligible under (and subject to
all provisions of) the plan documents governing those programs.

4. You may be eligible for a maximum of 160 hours of “paid time off” per
calendar year. The number of PTO hours for which you are eligible shall accrue
at the rate of 6.66 hours per semi-monthly pay period that you are employed
during such calendar year.

5. You and the Company acknowledge that, in connection with grants previously
authorized by the Board, the Company has granted you equity awards under the
Company’s 2004 Stock Option and Grant Plan (the “Plan”). In the event of a
Change of Control (as defined below), the vesting schedule for your outstanding
equity awards will be accelerated in full such that 100% of such awards that are
not then vested will be accelerated and become vested and exercisable upon the
consummation of the Change of Control.



--------------------------------------------------------------------------------

6. If, within six months after the closing of a Change of Control, the Company
terminates your employment without Cause (as defined below) or you resign for
Good Reason (as defined below), you shall be eligible to receive (a) an amount
equal to the remaining salary you would have received it you had been employed
through the date that is twelve months following the termination date, less
applicable taxes and withholdings, payable in accordance with the Company’s
regular payroll procedures over the twelve-month period following the Payment
Commencement Date (as defined below), (b) payment of a lump sum equal to 100% of
your target annual cash bonus for the year in which the Change of Control occurs
(without regard to the relative achievement of any performance milestones which
would otherwise impact payment of the target bonus) payable on the Payment
Commencement Date and (c) medical benefits or credits substantially the same as
those provided to you at the time of termination for a period of six months
after the date of termination. No severance shall be paid under this Letter
unless you first execute, and do not revoke, a waiver and release within 60 days
following the date of termination, which provides for a release of any and all
claims that you have or might have against the Company. The severance payments
shall be paid or commence on the first payroll period following the date the
waiver and release becomes effective (the “Payment Commencement Date”).
Notwithstanding the foregoing, if the 60th day following the date of termination
occurs in the calendar year following the calendar year of the termination, then
the Payment Commencement Date shall be no earlier than January 1 of such
subsequent calendar year. The distribution of any severance payments shall be
subject to the provisions of Exhibit A attached hereto.

7. For purposes of this Letter, “Cause” for termination shall he deemed to exist
upon (a) your commission of, or indictment or conviction of, any felony or any
crime involving dishonesty, (b) your participation in any fraud against the
Company and (c) your breach of any material provision of any invention and
non-disclosure agreement or non-competition and non-solicitation agreement with
the Company. For purposes of this Letter, “Good Reason” shall mean the
occurrence, without your consent, of either of the following events or
circumstances: (a) the relocation of the Company’s offices such that your daily
commute is increased by at least 35 miles or (b) the substantial diminution of
your duties, responsibilities or authority.

8. For purposes of this Letter, “Change of Control” shall mean, regardless of
form thereof, consummation of (a) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(b) a merger, reorganization or consolidation in which the outstanding shares of
capital stock of the Company are converted into or exchanged for securities of
the successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the successor entity immediately upon completion of such
transaction, (c) the sale of all or a majority of the outstanding capital stock
of the Company to an unrelated person or entity or (d) any other transaction in
which the owners of the Company’s outstanding voting power immediately prior to
such transaction do not own at least a majority of the outstanding voting power
of the successor entity immediately upon completion of the transaction;
provided, however, that “Change of Control” shall not include any financing
transaction of the Company (whether public or private) that would otherwise be
and/or trigger a “Change of Control” under (c) and/or (d) above.



--------------------------------------------------------------------------------

9. You acknowledge that you have executed an Invention and Non-Disclosure
Agreement and a Non-Competition and Non-Solicitation Agreement in the forms
previously provided to you, as a condition of employment.

10. You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this Letter.

11. You acknowledge that you have provided to the Company documentation of your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986. If you need to obtain a work visa in order to be
eligible to work in the United States, you acknowledge that your employment with
the Company is conditioned upon your obtaining a work visa in a timely manner as
determined by the Company.

12. This Letter shall not be construed as an agreement, either expressed or
implied, to employ you for any stated term, and shall in no way alter the
Company’s policy of employment at will, under which both you and the Company
remain free to terminate the employment relationship, with or without cause, at
any time, with or without notice, subject to the terms specific above.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

If you agree with the employment provisions of this Letter, please sign the
enclosed duplicate of this Letter in the space provided below.

 

Very Truly Yours, DEMANDWARE, INC. By:  

/s/ Nicholas Camelio

Name:   Nicholas Camelio Title:   Vice President, Human Resources

 

Agreed and acknowledged

as of the date set forth below:

/s/ Sheila M. Flaherty

Sheila M. Flaherty Date: August 16, 2011



--------------------------------------------------------------------------------

Exhibit A

Payments Subject to Section 409A

Subject to this Exhibit A, payments or benefits under Section 6 of the Letter
shall begin only upon the date of your “separation from service” (determined as
set forth below) which occurs on or after the termination of your employment.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under the Letter, as applicable:

(a) It is intended that each installment of the payments and benefits provided
in the Letter shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

(b) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 6 of the Letter.

(c) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the payments and benefits due under Section 6 of the
Letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the Short-Term Deferral Period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-I (b)(4) to the maximum extent permissible under Section 409A;
and

(ii) Each installment of the payments and benefits due under Section 6 of the
Letter that is not described in this Exhibit A, Section 1(c)(i) and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to he delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following the taxable year in which the separation from
service occurs.

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the



--------------------------------------------------------------------------------

presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this Exhibit A, Section 2, “Company” shall include all persons with
whom the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.

3. All reimbursements and in-kind benefits provided under the Letter shall be
made or provided in accordance with the requirements of Section 409A, to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

4. The Company makes no representation or warranty and shall have no liability
to you or to any other person if any of the provisions of the Letter (including
this Exhibit) arc determined to constitute deferred compensation subject to
Section 409A but that do not satisfy an exemption from, or the conditions of,
that section.